UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:5/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMay 31, 2015(Unaudited) Deutsche Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 16.0% ANZ New Zealand International Ltd., 144A, 1.85%, 10/15/2015 Banco del Estado de Chile: 0.3%, 10/6/2015 0.32%, 11/4/2015 KBC Bank NV, 0.12%, 6/3/2015 Microsoft Corp., 1.625%, 9/25/2015 National Australia Bank Ltd., 1.6%, 8/7/2015 Oversea-Chinese Banking Corp., Ltd., 0.28%, 8/3/2015 Rabobank Nederland NV, 0.27%, 7/3/2015 Sumitomo Mitsui Banking Corp., 0.25%, 7/24/2015 The Toronto-Dominion Bank, 0.43%, 3/2/2016 Total Certificates of Deposit and Bank Notes (Cost $15,816,834) Commercial Paper 53.1% Issued at Discount * 37.0% Bank Nederlandse Gemeenten: 0.285%, 9/17/2015 0.325%, 11/9/2015 Bedford Row Funding Corp.: 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 CAFCO LLC, 144A, 0.1%, 6/1/2015 Catholic Health Initiatives, 0.23%, 7/20/2015 Coca-Cola Co., 0.31%, 9/16/2015 LMA Americas LLC, 144A, 0.14%, 6/3/2015 MetLife Short Term Funding LLC, 144A, 0.24%, 9/14/2015 Natixis, 0.13%, 6/2/2015 Nederlandse Waterschapsbank NV, 0.28%, 7/9/2015 Old Line Funding LLC, 144A, 0.3%, 10/26/2015 Rabobank Nederland NV, 0.33%, 12/7/2015 Regency Markets No. 1 LLC, 144A, 0.12%, 6/5/2015 Standard Chartered Bank, 0.34%, 9/10/2015 Starbird Funding Corp., 144A, 0.12%, 6/1/2015 Sumitomo Mitsui Banking Corp., 0.24%, 6/3/2015 Suncorp-Metway Ltd., 0.38%, 9/1/2015 Toronto-Dominion Holdings U.S.A., Inc., 0.28%, 6/5/2015 Working Capital Management Co., 144A, 0.19%, 6/4/2015 Issued at Par ** 16.1% Australia & New Zealand Banking Group Ltd., 144A, 0.375%, 8/18/2015 Bank Nederlandse Gemeenten, 144A, 0.285%, 2/25/2016 BNZ International Funding Ltd., 144A, 0.306%, 10/14/2015 Dexia Credit Local, 0.324%, 7/1/2015 General Electric Capital Corp., 0.252%, 8/11/2015 HSBC Bank PLC, 144A, 0.315%, 12/23/2015 JPMorgan Chase Bank NA, 0.436%, 6/22/2016 Old Line Funding LLC, 144A, 0.283%, 7/16/2015 Rabobank Nederland NV, 0.394%, 10/1/2015 Westpac Banking Corp.: 0.253%, 7/17/2015 144A, 0.26%, 3/10/2016 Total Commercial Paper (Cost $52,487,465) Short-Term Notes 4.6% Bank of Nova Scotia, 0.555% **, 12/31/2015 Canadian Imperial Bank of Commerce, 0.4% **, 8/18/2015 Svenska Handelsbanken AB, 144A, 0.391% **, 10/2/2015 Wal-Mart Stores, Inc., 5.319%, 6/1/2016 Total Short-Term Notes (Cost $4,501,352) Municipal Bonds and Notes 10.6% Catawba County, NC, Hospital Revenue, Valley Medical Center, 144A, 0.19% ***, 10/1/2034, LOC: Branch Banking & Trust New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 144A, 0.25% ***, 5/1/2048, LOC: Bank of China New York, State Housing Finance Agency Revenue, Manhattan West Residential Housing, Series B, 144A, 0.25% ***, 11/1/2049, LOC: Bank of China San Jose, CA, Redevelopment Agency, TECP, 0.33%, 9/8/2015, LOC: JPMorgan Chase Bank NA Total Municipal Bonds and Notes (Cost $10,440,000) Closed-End Investment Company 0.5% Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.19% ***, 5/1/2041, LIQ: Barclays Bank PLC (Cost $500,000) Repurchase Agreements 15.2% BNP Paribas, 0.11%, dated 5/29/2015, to be repurchased at $10,000,092 on 6/1/2015 (a) Wells Fargo Bank, 0.4%, dated 5/1/2015, to be repurchased at $5,005,000 on 7/30/2015 (b) (c) Total Repurchase Agreements (Cost $15,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $98,745,651) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of May 31, 2015. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of May 31, 2015. † The cost for federal income tax purposes was $98,745,651.At May 31, 2015, net unrealized appreciation for all securities based on tax cost was $2,536.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,658 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,122. (a) Collateralized by $10,379,600 U.S. Treasury Note, 1.5%, maturing on 1/31/2022 with a value of $10,200,028. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) American Campus Communities Operating Partnership LP 4/15/2023 Shell International Finance BV 8/21/2022 Total Collateral Value (c) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as ofMay 31, 2015. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date.Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of May 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Investments in Securities(d) $
